An action for trespass to the person. Plea, general issue. Verdict for $290.50, which defendant moves to have set aside as against law and the evidence and because of excessive damages. The correctness of this verdict depends on the credibility of the witnesses, which the jury could better determine than the Law Court. There being no denial that the plaintiff’s arm was broken and that as a result he was unfit for labor for several weeks, the jury having decided that the injury resulted from an unjustifiable assault with a club upo a one who was already a cripple, the damages are not excessive. Motion overruled.